Matter of Brian N. (2015 NY Slip Op 08173)





Matter of Brian N.


2015 NY Slip Op 08173


Decided on November 12, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-11451
 (Docket No. D-2643-14)

[*1]In the Matter of Brian N. (Anonymous).


Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Patricia Colella of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Natalie Smith of counsel), for respondent.

DECISION & ORDER
Appeal from an order of disposition of the Family Court, Richmond County (Helene D. Sacco, J.), dated November 25, 2014. The order of disposition, upon an order of fact-finding of that court dated August 20, 2014, after a dispositional hearing, adjudicated Brian N. a juvenile delinquent and placed him on probation for a period of 12 months.
ORDERED that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in determining the proper disposition in a juvenile delinquency proceeding, and its determination is accorded great deference (see Matter of Jesus S., 104 AD3d 694; Matter of Donovan E., 92 AD3d 881; Matter of Dania W., 65 AD3d 1356). Here, contrary to the appellant's contention, the Family Court providently exercised its discretion in adjudicating him a juvenile delinquent and placing him on probation for a period of 12 months instead of directing an adjournment in contemplation of dismissal (see Family Ct Act § 315.3; Matter of Jesus S., 104 AD3d 694; Matter of Natasha G., 91 AD3d 948). The appellant was not entitled to an adjournment in contemplation of dismissal merely because this was his first encounter with the law, or in light of the other mitigating circumstances that he cites (see Matter of Tyriwali, 106 AD3d 1082; Matter of Ashanti D., 100 AD3d 886). The disposition was appropriate in light of, among other factors, the seriousness of the offense and the recommendation made in the probation report (see Matter of Gustav D., 79 AD3d 868; Matter of Thomas D., 50 AD3d 897; Matter of Michael E., 48 AD3d 810).
ENG, P.J., BALKIN, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court